PER CURIAM.
By interlocutory appeal defendant former husband seeks review of an adverse post-judgment order denying his petition for modification of the periodic and lump sum alimony and child support provisions of a final judgment of divorce. Although the challenged provisions of the judgment conform to the stipulated agreement of the parties reached in the divorce proceedings, appellant nevertheless contends that they should be modified because of the change which has occurred in the circumstances of the parties since the judgment was rendered.
The relief sought by appellant is authorized by F.S. Section 61.14, F.S.A., relating to agreements for payment of support, maintenance or alimony, and orders rendered thereon, when supported by proof of a change in the circumstances of the parties or the financial ability of the husband.1
In our review of the issues presented for decision we have given due consideration to the applicable principal that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals competent and substantial evidence to support the findings and conclusions of the trial court that appellant has failed to show such a change in the circumstances of the parties or his own financial ability as to warrant the relief prayed. The order appealed is accordingly affirmed.
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.

. Posner v. Posner (Fla.1971), 233 So.2d 381, revised opinion filed March 8, 1972, Fla., 257 So.2d 530; Del Vecchio v. Del Vecchio (Fla.1962), 143 So.2d 17.